Citation Nr: 0301915	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  94-41 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for a cardiovascular 
disorder, to include peripheral vascular disorder.

(The issues of entitlement to service connection for burn 
scars on the right side of the face, and for compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for a 
heart disorder, for a skin disorder, and for an eyesight 
disorder will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
September 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
peripheral vascular disorder, burn scars on the right side of 
the face, and for post-traumatic stress disorder.

This appeal also arises from an April 2001 rating decision of 
the Wilmington, Delaware RO that denied service connection 
for a cardiovascular disorder and found that compensation was 
not warranted pursuant to 38 U.S.C.A. § 1151 for a heart 
disorder, for a skin disorder, or for an eyesight disorder.  
The issue of entitlement to service connection for a 
cardiovascular disorder and for peripheral vascular disease 
have been combined and considered as a single issue.

A February 2000 rating decision established entitlement to 
service connection for anxiety disorder claimed as post-
traumatic stress disorder.  Therefore, the veteran's appeal 
on the issue of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, is 
considered satisfied.

The veteran's claims of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a heart disorder, for a skin 
disorder, or for an eyesight disorder will be the subject of 
a later decision.  The Board is undertaking additional 
development on those issues, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When that action is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing those issues.

Jurisdiction over the veteran's claims folder now resides 
with the Newark, New Jersey RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence does not show that any current 
cardiovascular or peripheral vascular disorder was incurred 
in or aggravated by service, is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or that cardiovascular-renal disease manifested 
within one year following the veteran's separation from 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cardiovascular disorder, to include peripheral vascular 
disorder, are not met.  38 U.S.C.A. §§ 1110, 1153, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, and the rating 
decisions issued regarding the claim.  The appellant has also 
been informed of the pertinent provisions of the VCAA by 
means of the letters dated in March 2001 and April 2002.  In 
those letters, the RO informed the appellant of the evidence 
needed to substantiate the claim and of what evidence the 
appellant was responsible for obtaining.  The Board finds 
that VA has met its obligations to notify the appellant of 
the evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that the 
evidence of a link between current disability and service 
must be competent.  Charles v. Principi, 16 Vet. App. 370 
(2002).

VA has not obtained an examination with regard to the issue 
of entitlement to service connection for cardiovascular or 
peripheral vascular disability.  The Board finds that such an 
examination is not required, because, as will be discussed in 
greater detail below, there is no competent evidence 
suggesting that a current disability is related to service.  
The veteran has not reported, and the record does not show, a 
continuity of symptomatology since service.  There is no 
competent medical opinion linking the current disability to 
service.  Further, the service medical records do not show 
any chronic cardiovascular or peripheral vascular disease.  
See 38 C.F.R. § 3.303.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Entitlement to service connection for a cardiovascular 
disorder, to include peripheral vascular disorder.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Cardiovascular-renal disease is a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

The evidence does not show that the veteran complained of, 
was treated for, or was diagnosed with any cardiovascular or 
peripheral vascular disease while in service.  The veteran's 
September 1952 service separation examination found his heart 
and vascular systems to be normal.

The competent evidence shows that the veteran was first 
treated for a cardiovascular disability in 1989, more than 35 
years following his separation from service.  The record does 
not include any competent medical evidence that relates any 
current cardiovascular disorder or peripheral vascular 
disease to the veteran's service or to any disease or injury 
incurred in or aggravated by service.  The record also does 
not include any evidence to show that cardiovascular-renal 
disease manifested to a compensable degree within one year 
following the veteran's separation from service.

The veteran has variously stated that his peripheral vascular 
disease is the result of parachute training, tight footwear 
worn in service, or the clothing worn in service.  However, 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent 
medical evidence is required to relate the veteran's current 
disabilities, first shown years after service, to service.  
Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required.  In medical matters, competent medical evidence 
must come from a witness who is competent to testify as to 
the facts under consideration.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The Board finds that the evidence does not show any 
cardiovascular disorder or peripheral vascular disorder was 
present in service or that any current cardiovascular 
disorder or peripheral vascular disorder was incurred in or 
aggravated by service, is proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
or that cardiovascular-renal disease manifested within one 
year following the veteran's separation from service.

The Board has noted the argument that the veteran developed 
heart disease secondary to the service connected 
tonsillectomy.  However, there is no competent evidence of 
such a link.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a cardiovascular 
disorder, to include peripheral vascular disorder, are not 
met.  The preponderance of the evidence is against the 
veteran's claim and service connection for a cardiovascular 
disorder, to include peripheral vascular disorder, is denied.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310.



ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include peripheral vascular disorder, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

